Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-19-00327-CV

                            PLAINSCAPITAL BANK and Albert Chapa,
                                        Appellants

                                                  v.

                                        Andy HERNANDEZ,
                                             Appellee

                      From the 229th Judicial District Court, Starr County, Texas
                                     Trial Court No. DC-17-712
                             Honorable Baldemar Garza, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: February 12, 2020

DISMISSED

           Appellants PlainsCapital Bank and Albert Chapa filed a motion to dismiss, requesting that

this court dismiss their appeal. The motion states that the parties have resolved all claims between

them relating to the facts underlying this appeal and that performance pursuant to a written

settlement is complete. The motion also states that the parties have conferred and that appellee

does not oppose the motion. See TEX. R. APP. P. 10.3(a). Therefore, we grant the motion and

dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1). Costs of the appeal are taxed against the party

who incurred them.

                                                   PER CURIAM